COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Thurston Rickey-Lee Davis v. The State of Texas

Appellate case number:       01-18-00858-CR

Trial court case number:     1571123

Trial court:                 230th District Court of Harris County

        This Court’s March 26, 2019 Order of Abatement had abated and remanded this
case for the trial court to determine whether appellant’s trial counsel, Garrick A. Farria,
had abandoned the appeal and, if so, whether new counsel should be appointed. On May
7, 2019, a supplemental reporter’s record of the May 6, 2019 abatement hearing was filed
in this Court with the trial court finding that appellant is indigent, that Farria has abandoned
the appeal and is relieved as counsel, and that the Harris County Public Defender’s Office
was appointed as new counsel.

      On May 16, 2019, in compliance with the Clerk of this Court’s notice, a
supplemental clerk’s record was filed in this Court which included the trial court’s May 6,
2019 pauper’s oath on appeal and order appointing Angela L. Cameron of the Harris
County Public Defender’s Office as his new counsel. Later on May 16, 2019, Nicholas
Mensch, an Assistant Public Defender, filed a “Designation of New Lead Counsel Under
Tex.R.App.P. 6.1,” designating himself as new lead counsel for appellant.

        Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket, to remove Garrick A. Farria as appellant’s counsel,
and to designate Nicholas Mensch as appellant’s new lead counsel. See TEX. R. APP. P.
6.1(c), 6.5(b), (d). Appellant’s brief is ORDERED to be filed within 30 days of the date
of this order. See TEX. R. APP. P. 2, 34.5(c)(3), 38.6(a)(1).

      It is so ORDERED.
Judge’s signature: _____/s/ Evelyn V. Keyes_____
                   x Acting individually  Acting for the Court
Date: __June 11, 2019____